The bond in this case guarantees the fidelity of the employee in the specific capacity as salesman. As a practical matter it was of vital importance to the Indemnity Company whether the employee was only a salesman or whether he had a greater opportunity for embezzlement or wrongdoing in some other capacity. If he were merely a salesman, his chances for stealing the money he received in lieu of the empty bottles were reduced to a minimum and his improper conduct would have been detected the first time he failed to turn in the money received. Thus the company's liability was reduced to a minimum. On the other hand, as warehouseman his opportunity for stealing was greatly increased because he could conceal his acts by padding the bottle inventory as warehouseman. It is inescapably true, to my mind, that the theft was committed in the capacity of warehouseman. There is no allegation that the money was spent or disposed of by the employee before he got back to the warehouse on the day of receipt. If he carried *Page 78 
the money to the warehouse with him, since he as salesman reported to himself as warehouseman, he must be said to have received as warehouseman from himself as salesman the money received in lieu of bottles. The money thus far was still in the custody of the employer. The vital act was committed as warehouseman because of the ability to falsify the inventory which concealed the theft temporarily but over a period of time. The most that can be said with reference to the time when the employee was acting as salesman is that he may have at that time planned to steal the money. The duties as warehouseman are not a part of or incident to the duties of a salesman as are the duties of delivering merchandise and collecting for it, etc. In the absence of facts showing some reason why the Indemnity Company is estopped to deny the claim, I think that the general demurrer should have been sustained.